Citation Nr: 0616545	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-12 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for gout of the knees, 
ankles, feet, elbows and right wrist.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
sinusitis.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss.

4.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a back 
disability.

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim for service connection for a 
chronic acquired psychiatric disorder.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a higher initial disability rating for 
instability of the right knee, currently evaluated as 10 
percent disabling.

8.  Entitlement to a higher initial disability rating for 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

9.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from June 1975 to July 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issues that pertain to reopening claims for service 
connection for sinusitis and bilateral hearing loss, as well 
as entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The diagnosed left knee gout is not causally related to 
service or the service-connected bilateral knee degenerative 
joint disease.

2.  The veteran does not have current diagnoses of gout of 
the right knee, ankles, feet, elbows and right wrist.  

3.  The Board denied service connection for a back disability 
in September 1979.

4.  Since the September 1979 decision denying service 
connection for a back disability, the additional evidence, 
not previously considered, is not cumulative and raises a 
reasonable possibility of substantiating the claim.

5.  The diagnosed lumbar spine disability is not causally 
related to disease or injury in service or the 
service-connected bilateral knee degenerative joint disease, 
and arthritis was not manifested to a compensable degree 
within the first year after service.

6.  In January 2001, the RO denied service connection for a 
nervous disorder.

7.  Evidence submitted since the January 2001 RO decision 
which denied service connection for a nervous disorder is not 
cumulative and raises a reasonable possibility of 
substantiating the claim.

8.  Depression/dysthymia is causally related to the service 
connected disabilities.  

9.  The veteran's service-connected hypertension is currently 
manifested by diastolic pressure readings that are 
predominantly 100 or less, with the use of continuous 
medication; diastolic pressure of predominantly 110 or more, 
with definitive symptoms is not found.

10.  The right knee disability is manifested by arthritis, 
associated pain, crepitation, and tenderness with flexion 
that ranged from 73 to 100 degrees and extension that ranged 
from 0-14 degrees; without evidence of current ligamentous 
instability.  


CONCLUSIONS OF LAW

1.  The left knee gout was not incurred in or aggravated by 
military service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

2.  A chronic disability claimed as gout of right knee, 
ankles, feet, elbows and right wrist was not incurred in 
service and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1131,  
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The additional evidence received since the September 1979 
Board's denial of service connection for a back disability 
constitutes new and material evidence sufficient to reopen 
the appellant's claim for service connection.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (2005).

4.  A disability of the lumbar segment of the spine was not 
incurred or aggravated in service, may not be so presumed, 
and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  

5.  The additional evidence received since the January 2001 
RO decision is new and material and the criteria to reopen 
the veteran's claim of entitlement to service connection for 
a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).

6.  Depression/dysthymia is proximately due to a service 
connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005).  

7.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

8.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for instability of the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, Diagnostic 
Code 5257 (2005).

9.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for arthritis of  the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, Diagnostic 
Codes 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of several 
letters sent to the veteran.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notices in 
some instances were not sent until after the initial rating 
denying the claims, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

In regard to the claims of service connection for gout of the 
knees, ankles, feet, elbows and right wrist, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In regard to the claim for service connection for a 
psychiatric disorder, those matters that pertain to the 
appropriate disability rating or effective date are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
Further, the RO has scheduled the veteran for examination.  
In this case, the examination to which the veteran failed to 
report was scheduled in connection with his appeal from the 
original rating decision denying service connection for gout 
of the knees, ankles, feet, elbows and right wrist.  Based on 
his lack of response and the failed attempt to provide him 
additional examination, the Board will proceed to decide his 
appeal based on the evidence of record.  38 C.F.R. § 3.655.

In regard to his hypertension, although examination was also 
scheduled in conjunction with a claim for increase, in light 
of the veteran's medical history and numerous examination 
reports that are of record, the Board will review the issue 
on the merits.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis and psychosis) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Entitlement to service connection for gout of the left knee

The veteran claims that he has gout of multiple joints that 
had its onset during military service.  He claims that gout 
started in his left knee and spread to his other joints.   

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning the first element, 
evidence of current disability as provided by a medical 
diagnosis, in January 1981, he received treatment for gout in 
the left knee.  A VA outpatient record dated in June 1986 
reflects complaints of joint pain.  Swelling of the joints of 
the hands was noted.  The diagnosis was acute gouty 
arthritis.  VA outpatient records dated in June 1994, show 
that the veteran complained of pain in the hands, ankles, 
elbows and toes.  The initial diagnosis was gouty arthritis.  
He was referred to the rheumatology clinic.  He received VA 
medical care for left knee gout in July 1995.  VA outpatient 
clinical notes noted that his gout was stable in October 
1995.  This satisfies the first requirement of Hickson.

While there are diagnoses regarding left knee gout, there are 
problems with the second and third elements of Hickson.  
Concerning the second element, evidence of incurrence or 
aggravation of a disease or injury in service, there are no 
complaints, findings or diagnoses regarding left knee gout.  

The earliest evidence documenting gout of the left knee is in 
1981, when VA outpatient records denote a diagnosis of left 
knee gout.  This is significant in that there was 
approximately 2 years between service discharge and the 
showing of gout that the veteran claims is related to 
military service.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The medical evidence of record does not include any competent 
medical statements or opinions that relate gout to military 
service.  The veteran intimates that his gout is related to 
his service connected left knee arthritis.  However, the only 
opinion of record is a statement of the VA physician who 
initially treated him for left knee gout in 1981.  The 
veteran was seen for left knee complaints.  The left knee was 
aspirated.  Due to increased blood uric acid, gout was 
diagnosed.  The examiner reported that it was not clear if 
the gout was a result of his hypertension medication or 
whether he had an episode of gout.  Importantly, this 
physician indicated that the pain and swelling were unrelated 
to his left knee arthritic condition.  Therefore, to 
attribute the veteran's left knee gout to military service 
without objective medical evidence would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for left knee gout on a direct or 
secondary basis.  



Entitlement to service connection for gout of the right knee, 
ankles, feet, elbows and right wrist

The veteran also claims to have gout of the right knee, 
ankles, feet, elbows and right wrist.  However, the record 
does not support a conclusion that the veteran has a current 
disability from gout of the right knee, ankles, feet, elbows 
and right wrist, that is, an impairment in earning capacity 
as the result of the claimed disease or injury as set forth 
in 38 C.F.R. § 4.1.  Without proof of current disability, 
service connection cannot be granted.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
The veteran has neither provided nor identified medical 
evidence to show current diagnosis of the claimed disorders.  
The service medical records do not show any complaints, 
findings or diagnoses regarding gout.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the existence of 
gout in these joints or that relate gout of the right knee, 
ankles, feet, elbows and right wrist to military service.  
Over the years the veteran has complained of various joint 
pain; however there are no diagnoses regarding gout of the 
right knee, ankles, feet, elbows and right wrist.  The only 
evidence of record that suggests the existence of and/or a 
causal relationship between the veteran's claimed 
disabilities and service is the veteran's statements.  
However, his lay assertions are of no probative value with 
respect to the current diagnosis necessary to establish 
service connection.  See Espiritu.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for gout of the right knee, 
ankles, feet, elbows and right wrist.

Reopening of a claim for service connection for a back 
disability

The veteran was denied service connection for a back 
disability on a direct basis in a September 1979 Board 
decision.  The Board determined that a back disability was 
not shown to have been present in service and was not 
demonstrated at that time.    

The Board decision is final.  38 U.S.C.A. § 7104.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence of record at the time of the prior denial in 
September 1979 included the service medical records that do 
not show complaints, findings, or diagnoses regarding a back 
disability.  Post service records show that the veteran was 
hospitalized in February 1979 for right knee complaints.  
During hospitalization, the veteran complained of back pain.  
The diagnosis included low back disorder not found.  

In January 2003, the veteran filed an application to reopen 
his claim for service connection for a back disability.  In 
the February 2005 RO decision, it appears that the RO 
determined that new and material evidence had been submitted 
and reopened the claim as the issue was reviewed on a de novo 
basis.  

Records submitted after the September 1979 Board decision 
include written statements of the veteran as well as VA 
examination and treatment records.  Significantly, the new 
evidence received in connection with this claim includes a 
January 2002 VA outpatient report which includes a diagnosis 
of lumbar strain.  There is also a VA X-ray report that shows 
degenerative changes (arthritis) of the lumbar spine.  The 
Board finds that this evidence of current disability is so 
significant that the medical records must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
it is concluded that the veteran's claim has been effectively 
reopened.

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the RO also reviewed the case on a de novo 
basis, the appellant is not prejudiced.

Entitlement to service connection for a back disability

The veteran claims that as result of compensating for his 
service connected knee disabilities he has developed a 
current back disability.  

A close review of the record reveals no evidence showing that 
the veteran incurred a back disorder or arthritis while in 
service, or within one year of discharge from service.  Post 
service records show that during VA hospitalization in 
February 1979, the veteran complained of back pain.  The 
diagnosis included low back disorder not found.  But, for 
purposes of establishing secondary service connection, there 
is post-service medical evidence of diagnoses of acute lumbar 
strain and degenerative changes of the lumbar spine.  

The problem with his claim regarding service connection is 
that he has not provided any competent medical evidence of a 
nexus between current disability and disease or injury during 
service.  The medical evidence of record does not include any 
competent medical statements or opinions that relate a back 
disorder to his service connected knee disabilities or 
otherwise to military service.  

A VA examination was conducted in May 2003.  An X-ray of the 
lumbar spine revealed minor degenerative changes.  The 
examiner noted that the veteran had low back pain.  The 
examiner added that there was no significant degenerative 
joint disease or degenerative disc disease.  Significantly, 
the examiner commented that his loss of function was due to 
muscle spasm with no relationship to his left knee 
disability.  

Moreover, private medical records show that the veteran was 
involved in a post-service work accident in 1997 where he was 
thrown backward from a forklift.  In February 2001 during VA 
psychiatric treatment the veteran reported that he also 
injured his back in this accident.  Taking into consideration 
the veteran's medical history, without a medical nexus it 
would require excessive speculation to attribute the 
veteran's back disorder to service, especially in light of 
his history of an intercurrent back injury.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a back disorder.  

Reopening a claim for service connection for a chronic 
acquired psychiatric disorder

In January 2001, service connection was denied for a nervous 
disorder as there was no evidence to show that a psychiatric 
disorder was incurred or aggravated in service.  The veteran 
did not appeal this decision.  Thus, the January 2001 rating 
decision is final.  

The veteran applied to reopen this claim in June 2002.  In a 
January 2003 rating action, the RO noted the previous denial 
and denied the clam.  

Evidence of record at the time of the prior denial in January 
2001 included the veteran's service medical records.  There 
were no reported complaints, findings, or diagnoses regarding 
a psychiatric disorder during service.  Post service records 
included VA treatment for variously diagnosed psychiatric 
disorders.  

As noted above, in such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  38 U.S.C.A. 
§§ 5108, 7105.  

The Board finds that the new evidence-in particular, a 
medical opinion regarding the etiology of the veteran's 
psychiatric disorder -is new and material and requires 
reopening of the appellant's claim.  These statements are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that this evidence is both new and material, and serves to 
reopen the claim.  38 C.F.R. § 3.156(a).  

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Because the 
Board's decision will result in a grant of service 
connection, the appellant is not prejudiced.

Entitlement to service connection for a chronic acquired 
psychiatric disorder

The record shows that the veteran was initially diagnosed 
with anxiety neurosis in October 1979.  Since then there have 
been numerous psychiatric diagnoses that include reactive 
depression with anxiety, depressive disorder, depressive 
disorder with psychotic features, dysthymia, psychotic 
disorder, psychosis, schizoaffective disorder, 
schizoaffective disorder with severe anxiety and somatic 
focus, personality disorder, and alcohol abuse.  In this 
regard, a VA physician noted in October 2000 that the veteran 
had depression secondary to increased pain.  At that time he 
was being treated for his non service connected back pain.  
In February 2001 the veteran's treating VA physician 
indicated his multiple health problems contributed to his 
psychiatric picture.  A VA examination was conducted in June 
2003.  In an August 2003 addendum, the VA examiner reported:

The veteran has Dysthymia: [e]tiology is 
multifactional.  I can not contribute 
this nervous disorder directly to his 
service connected disabilities.  Several 
factors contribute to his condition: 1. 5 
years in prison for manslaughter, 2. Work 
accident in 1997, 3. His physical 
condition.

In regard to the diagnosed alcohol abuse and personality 
disorders, pursuant to 38 C.F.R. § 3.303(c) personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  Furthermore, substance abuse is 
deemed by statute to be the result of willful misconduct and 
cannot itself be service connected.  See Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994); 38 U.S.C.A. §§ 105(a), 1110, 1131.

In regard to dysthymia, three VA physicians have indicated 
that his depression or dysthymia are related to his physical 
disabilities.  While he has multiple physical complaints the 
Board cannot ignore the fact that his complaints of pain have 
included his service connected bilateral knee disabilities.  
There is no probative evidence in the record to rebut these 
opinions that depression/dysthymia is related to the physical 
disabilities to include his service-connected bilateral knee 
disabilities.  The veteran's medical history and the current 
findings seem to substantiate their suppositions.  Further, 
it appears that his variously diagnosed psychiatric disorders 
have been linked to his physical problems through the various 
diagnoses (i.e. depression with anxiety, depressive disorder 
with psychotic features, schizoaffective disorder with severe 
anxiety and somatic focus).  With resolution of reasonable 
doubt in the veteran's favor, the Board finds that that his 
dysthymia/depression is causally related to the service 
connected bilateral knee disabilities.  

Criteria and analysis for an increased rating for 
hypertension

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A rating decision in April 1980 granted service connection 
for hypertension and assigned a 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
This rating contemplates a 10 percent evaluation for 
hypertensive vascular disease (essential arterial 
hypertension) where the diastolic pressure is predominately 
100 or more.  A minimum of 10 percent is also assigned when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  Id.   A 20 percent 
evaluation requires diastolic pressure of predominately 110 
or more, with definite symptoms, and where there is a 
diastolic pressure of predominately 120 or more and 
moderately severe symptoms, a 40 percent evaluation is for 
assignment.  Id.  

The medical evidence during this time period indicates that 
the veteran's diastolic pressure has been predominantly less 
than 90.  VA clinical notes dated between 2002 and 2003 
report diastolic pressures of 86 and lower.  Additionally, VA 
clinical and examination reports notes that his hypertension 
is well-controlled by his medication.  Overall, the evidence 
does not indicate the presence of diastolic blood pressure of 
predominantly 110 or more, with definite symptoms.  As such, 
a rating in excess of 10 percent for the veteran's 
service-connected hypertension is not warranted under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.

Criteria and analysis for a higher evaluation for arthritis 
of the right knee 

Based on in-service treatment and VA examination, service 
connection was granted for degenerative joint disease of the 
right knee, in the January 2001 rating action.  A 10 percent 
evaluation was assigned under Diagnostic Code 5003.  In March 
2002, a separate 10 percent evaluation was granted for 
instability of the right knee, effective in May 2000 under 
Diagnostic Code 5257.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

X-rays in March 2001 revealed minimal narrowing of the medial 
tibiofemoral joint with marginal osteophytes.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Initially, the Board concludes, based on the entire record, 
that the veteran's disability picture does not approximate 
the schedular criteria for a higher evaluation for limitation 
of motion of the right knee.  Recent clinical findings do not 
show that limitation of motion is present to such extent as 
to warrant a higher evaluation.  In October 2000, the range 
of motion of the right knee was 14-73 degrees.  In March 
2001, the range of motion was 5-90 degrees.  At VA orthopedic 
examination in October 2004, the range of motion was 5-100 
degrees.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  While 
there is noted pain and crepitus at the VA examinations, he 
has not identified any functional limitation that would 
warrant a rating higher than 10 percent under the applicable 
rating criteria.  There is no observed swelling or effusion 
of the right knee joint.  There have been no reported 
problems with incoordination, fatigue, or significant flare-
ups that would be the equivalent of limitation of motion 
beyond that actually measured.  In light of these findings, 
the rating schedule does not support an increased rating due 
to pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

There are other diagnostic codes concerning other impairment 
of the right knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown. 

Criteria and analysis for a higher evaluation for instability 
of the right knee 

In regard to the 10 percent evaluation assigned for 
instability of the right knee, the RO rated this separately 
under Diagnostic Code 5257.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the veteran does not have 
instability or subluxation of his right knee.  Since the 
October 2000 VA examination there has been no reported 
instability.  The examiner at the October 2004 VA examination 
noted that the ligamentous examination was stable.  Under the 
circumstances, a higher rating for instability is not 
warranted.  

In conclusion, the preponderance of the evidence being 
against the veteran's claims for higher ratings, the evidence 
is not equally balanced, and the veteran's claims must be 
denied.


ORDER

Service connection for gout of the knees, ankles, feet, 
elbows and right wrist is denied.

The claim for service connection for a back disability is 
reopened and service connection for a back disability on a 
secondary basis is denied.

The claim for service connection for a chronic acquired 
psychiatric disorder is reopened and service connection for 
depression/dysthymia on a secondary basis is granted.  

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.  

Entitlement to the assignment of an evaluation in excess of 
10 percent for instability of the right knee is denied.

Entitlement to the assignment of a an evaluation in excess of 
10 percent for arthritis of the right knee is denied.


REMAND

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. Mar. 31, 2006).  The letters sent to the veteran 
in July and August 2002 regarding his application to reopen 
claims for service connection for sinusitis and bilateral 
hearing loss did not comply with the dictates outlined in 
Kent.  On remand, the veteran should be given appropriate 
notice with regard to his application to reopen claims of 
service connection for sinusitis and bilateral hearing loss.  

In light of the grant of service connection for a psychiatric 
disorder, the issue of a TDIU must be reconsidered.  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
specific information or specific evidence 
needed to reopen the sinusitis and 
hearing loss claims based on new and 
material evidence. 

2.  The RO should readjudicate the 
veteran's claim for a TDIU.  

3.  If any benefits remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


